Citation Nr: 9909188	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-16 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
anxiety neurosis with conversion reaction, currently 
evaluated as 50 percent disabling.

2.  Entitlement to temporary total disability evaluations 
based upon hospitalizations from March 11 to April 13, 1991, 
and from June 18, 1991 to July 26, 1991.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel



INTRODUCTION

The veteran served on active duty from May 1942 to September 
1944.

This appeal stems, in part, from a January 1990 rating 
decision that continued the 50 percent evaluation for the 
veteran's service-connected psychiatric disability, rated as 
an anxiety neurosis with conversion reaction.  The veteran 
appealed the decision, and seeks a higher rating.  In June 
and August 1991 rating decisions, the RO denied temporary 
total evaluations for VA hospitalizations from March 11 to 
April 13, 1991, and from June 18, 1991 to July 26, 1991, 
respectively.  The veteran has appealed those determinations 
as well.

The Board of Veterans' Appeals (Board) remanded this case in 
July 1996 for additional development.  The file was returned 
to the Board in December 1998.  Since the Board finds that 
the full benefits sought by the veteran may be allowed, this 
case is ready for appellate review.  See Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected disability is primarily 
manifested by anxiety and irritability; his current 
incompetence and consequent unemployability cannot be 
satisfactorily dissociated therefrom.


CONCLUSION OF LAW

The schedular criteria for a 100 percent disability 
evaluation for anxiety neurosis, with conversion reaction, 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ Part 4, Diagnostic Code 9400 (1996 and 1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant evidence has 
been properly developed and that there is no further duty to 
assist in order to comply with the duty to assist as mandated 
by 38 U.S.C.A. § 5107.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the service 
medical records and all other evidence of record pertaining 
to the history of the disability in question have been 
reviewed.  Nothing in the historical record suggests that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to this 
disability.  See also Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (in evaluating a veteran's disability, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern); cf. Fenderson v. 
West, 12 Vet. App. 119 (1999).

Service medical records reveal that the veteran was 
hospitalized from August to September 1944 with a 
psychoneurosis, mixed type, severe, with cause undetermined.  
Multiple manifestations were reported.  The condition was 
manifested, inter alia, by severe anxiety.  Service 
connection for a psychoneurosis, mixed type, was granted in a 
September 1944 rating decision, with a 10 percent disability 
evaluation assigned.

The veteran has undergone several hospitalizations and 
treatments in the years since service for psychiatric 
complaints.  During a January 1966 VA hospitalization a 
conversion reaction was diagnosed.  An April 1966 rating 
decision reflects, in essence, that the conversion reaction 
was considered part of the veteran's service-connected 
psychiatric disability.

In October 1989 the veteran was hospitalized for psychiatric 
reasons.  The diagnosis at discharge was chronic 
undifferentiated schizophrenia.  In a January 1990 rating 
decision, one of the decisions currently on appeal, the RO 
awarded a total disability rating under 38 C.F.R. § 4.29 
effective the date of that hospitalization.  The rating also 
resumed the veteran's pre-hospitalization evaluation of 50 
percent for the service-connected psychiatric disability.  

The veteran was examined by the VA in September 1990.  It was 
noted that during a recent hospitalization the veteran had 
been irritable, violent, restless and depressed.  Current 
symptoms of anxiety and occasional sleep difficulties were 
noted as were decreased weight, motivation, energy and 
interest.  Sometimes the veteran felt like life was not worth 
living and had wished to die, but he had no active suicidal 
thoughts.  He complained of decreased memory and 
concentration and had feelings of helplessness very 
frequently.  Objectively, there was mild psychomotor 
agitation; mood was dysthymic and affect reactive.  He was 
disoriented to time, but well oriented to place and person.  
Cognitive examination revealed decreased long, intermediate 
and long attention spans; thinking was concrete.  Insight was 
fair and judgment was fair-to-poor.  The veteran was 
determined to be incompetent to handle his affairs.  The 
diagnosis was major depressive disorder, recurrent, currently 
in partial remission.  Dementia was to be ruled out.

In March 1991, a few days before the VA hospitalization at 
issue that was to begin that month, the veteran was evaluated 
by a VA physician.  The veteran indicated that sometimes he 
would become so upset that he would feel like jumping from a 
window.  He reported a history of a few suicide attempts.  He 
was agitated very easily during the interview and had a lot 
of angry outbursts, sometimes cursing.  He was not able to 
state the day's date, and did not recall his new telephone 
number.  Affect was constricted.  His prevailing mood 
indicated some anxiety, irritability and some hostility.  He 
reported that he would see his deceased wife at times; he 
would hear noises from the basement every night and would 
suspect an intruder.  He had little insight and his judgment 
was poor.  He was not considered to be competent to handle 
routine affairs because of his poor memory and his emotional 
irritability.  It was noted that he had been treated for 
anxiety and irritability for almost his entire adult life.

The veteran was hospitalized by the VA from March 11, 1991 to 
April 13, 1991.  He had a recent history of "acting out" 
and displaying threatening behavior to his wife.  
Objectively, there was some decrease in recent memory.  The 
final diagnoses included senile dementia.

During the June to July 1991 VA hospitalization, the veteran 
was diagnosed with schizophrenia, Parkinson's disease and 
mild dementia.  A November 1991 rating decision shows that 
the veteran was to be rated as being incompetent by the VA 
due to senile dementia.

A June 1992 VA evaluation report, apparently done without 
reference to the claims file, contains Axis I diagnoses of 
moderate dementia and organic personality syndrome.  Although 
he had had a Global Assessment of Functioning of 50 in the 
previous year, his current Global Assessment of Functioning 
was 40.

The veteran was examined by the VA in February 1998.  He 
reported that recently his memory was not as good as it had 
previously been.  Objectively, speech was slow but coherent.  
Recent memory was poor for dates/months.  His mood was 
appropriate and stable, and his affect was appropriate.  He 
had no delusional thoughts.  The examiner reviewed the 
veteran's claims file.  He found the veteran to be 
incompetent.  The examiner commented that for many years, the 
veteran had been suffering from a generalized anxiety 
disorder and that there had been no change in the veteran's 
anxiety.  Based upon the interview and review of the file, 
the only Axis I diagnosis was generalized anxiety disorder.  
The veteran's Global Assessment of Functioning was 31, 
including for the past year.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran's service-connected psychiatric 
disability was originally evaluated, when this appeal was 
initiated, as 50 percent disabling under the former 
provisions of 38 C.F.R. § Part 4, 9400 (1996) (although the 
RO had also applied Diagnostic Code 9405, pertaining to such 
disorders as dysthymia and depression--rated under the same 
criteria as anxiety).

The rating criteria pertaining to mental disorders changed, 
effective November 1996, and the veteran is entitled to have 
the set of rating criteria applied, new or old, which provide 
him with the higher rating.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991); Dudnick v. Brown, 10 Vet. App. 79 (1997); cf. 
Rhodan v. West, 12 Vet. App. 55 (1998).

Under the former criteria, a 50 percent evaluation 
contemplates that the ability to establish or maintain 
effective or favorable relationships is considerably 
impaired; by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  The next 
highest rating, 70 percent, under the former criteria, 
contemplates that the ability to establish and maintain 
effective or favorable relationships is severely impaired; 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.

The former 38 C.F.R. § 4.16(c) (1996) is also for application 
if it favors the veteran, as it was removed as a regulation 
during the pendency of this appeal.  That regulation states 
that when there is a compensable service-connected disability 
that is a mental disorder, assigned a 70 percent evaluation, 
and such mental disorder precludes a veteran from securing or 
following a substantially gainful occupation, the mental 
disorder shall be assigned a 100 percent evaluation.  See 
also Johnson v. Brown, 7 Vet. App. 95 (1995) (regarding the 
former Diagnostic Code 9411--a veteran may have any number of 
service-connected disabilities and still make use of the 
former 38 C.F.R. § 4.16(c), if otherwise appropriate).

A 100 percent evaluation under the former criteria 
contemplates that the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  
Diagnostic Code 9400 (1996).  See Johnson, supra 
(demonstrable unemployment is an independent basis for 
awarding a 100 percent evaluation).

Applying these the applicable law and regulations to the 
particular facts of this case, it is apparent that an 
increased rating is warranted.

At this point, it can be concluded that the veteran has been 
incompetent for some time, as evidenced by the September 1990 
VA examination report and more recent data.  During the March 
1991 evaluation that took place just prior to first VA 
hospitalization at issue for a temporary total rating, the 
veteran was not competent to handle routine affairs because 
of his poor memory and because of his emotional irritability.  
It was noted the veteran had been treated for anxiety and 
irritability for almost his entire adult life.  These 
findings seem to associate the veteran's emotional 
irritability both with his service-connected anxiety and his 
incompetence to handle his affairs.  Put another way, if he 
is incompetent to handle his affairs due, at least in part, 
to his service-connected psychiatric disability, then he is--
at the very least--demonstrably unemployable.  The February 
1998 VA examination confirms these conclusions--there had 
been no change in the veteran's anxiety and his Global 
Assessment of Functioning was 31.  Under 38 C.F.R. § 4.125 
(1996 and 1998) ratings are to be consistent with the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM) (i.e. the appropriate 
edition cited therein).  The recent Global Assessment of 
Functioning translates to the "low end" of a range of 
functioning that comports with some impairment of reality 
testing or communication, or major impairment in several 
areas, including being unable to work.  DSM-III-R and DSM-IV; 
38 C.F.R. § 4.125.  This confirms that the veteran is 
demonstrably unemployable.  Johnson, supra.  

Although various diagnoses have been entered over the years, 
the essential symptomatology has been consistent, varying 
only in degree.  While the RO has determined that the 
veteran's incompetence is due to non-service connected 
dementia, that condition has been subsequently evaluated as 
moderate.  In 1990 the veteran was found to be entitled to a 
total rating by reason of hospitalization for a service 
connected psychiatric disability, even though the diagnosis 
on the hospital summary was schizophrenia.  While there have 
been various diagnoses attached to the veteran's acquired 
psychiatric disorder over the years, the diagnoses have not 
been used concurrently and there is no medical opinion of 
record indicating that he has multiple, distinct disorders.  
The most recent evaluation, obtained in response to the 
Board's remand requesting clarification, concluded that the 
only Axis I condition present was the service connected 
condition.  Therefore, the veteran is entitled to the benefit 
of the doubt, and his disabling symptoms must be considered 
to be part of his service-connected psychiatric disability.  
Compare Mittleider v. West, 11 Vet. App. 181 (1998) (citing 
61 Fed. Reg. 52,698 (1996), for the proposition--regarding 
the current rating criteria for mental disorders--that when 
it is not possible to separate the effects of the service-
connected condition versus a nonservice-connected condition 
38 C.F.R. § 3.102 requires that reasonable doubt be resolved 
in the claimant's favor, thus attributing such signs and 
symptoms to the service-connected disability).  The veteran 
therefore fits the criteria for a 100-percent disability 
evaluation under the former Diagnostic Code 9400 (1996) as 
being demonstrably unemployable, due to his service-connected 
psychiatric disability.

Since the Board herein grants a 100 percent disability 
evaluation under the former criteria, it is unnecessary to 
evaluate him under the current criteria pertaining to mental 
disorders.  He cannot obtain a higher rating.  See 38 C.F.R. 
§ 3.951(a).  Further, since the Board has granted the claim 
for an increased rating, i.e. overturning the January 1990 
rating decision, this total evaluation is effective from a 
date prior to the two VA hospitalizations at issue for a 
temporary total disability rating.  Therefore, the claims for 
temporary total evaluations for those hospitalizations are 
moot since the 100 percent evaluation for his service-
connected psychiatric condition will be considered to have 
been in effect during those times anyway, regardless of the 
reason that he had been hospitalized at those times.  See 
generally, 38 U.S.C.A. § 5110; 38 C.F.R. § 4.29.

The benefit of the doubt has been resolved in the veteran's 
favor.  38 U.S.C.A. § 5107.



ORDER

Entitlement to a 100 percent disability evaluation for 
anxiety neurosis with conversion reaction is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.




		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals





- 9 -


